In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Douglass, J.), dated December 17, 2003, as denied his cross motion for leave to enter judgment against the defendants Westchester Acquisition Corp. and Efraen R. Llovet upon their failure to timely appear or answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The denial of the plaintiffs cross motion for leave to enter judgment against the defendants Westchester Acquisition Corp. and Efraen R. Llovet upon their failure to timely appear or answer was a provident exercise of discretion (see Rooney v Webb Ave. Assoc., 1 AD3d 246 [2003]; Gagen v Kipany Prods., 289 AD2d 844 [2001]; Kaiser v Delaney, 255 AD2d 362 [1998]). Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ., concur.